DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claim 7 is objected to because of the following informalities:  the phrase “between ring” in the last line should be replaced with --between the ring--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the scope of the claim is unclear as the claim does not have a transitional phrase.  See MPEP § 2111.03.  For the purpose of examination, the Examiner will interpret the claim to be open-ended.
Regarding claims 3, 9 and 12, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 recites the limitation "the flexible element" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be interpreted as --the flexible portion--.
Claim 4 recites the limitation "the inner tapering shape of chamber" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be interpreted as --the inner tapering shape of the rigid portion--.
Claim 7 recites the limitation "the flexible element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be interpreted as --the flexible portion--.
Claim 8 recites the limitation "the flexible member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be interpreted as --the flexible portion--.
Claim 9 recites the limitation "the clamping" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "The biological centrifugal separation system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the drive" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the claim is interpreted to depend on --claim 10-- instead of claim 9.
In regard to claim 12, it is unclear if the claim was intended to depend on claim 11 instead of claim 10 as claim 11 introduces the option of the drive being a mechanical actuator.  For the purpose of examination, the claim is interpreted to depend on --claim 11-- instead of claim 10.
Claim 12 recites the limitation "the flexible element" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be interpreted as --the flexible portion--.
In regard to claim 13, the limitation of “moving a flexible portion of the chamber in turn by means of a mechanical interface connected to the flexible portion” of the last two lines is unclear as the structures of “a flexible portion” and “a mechanical interface” were previously introduced in parent claim 1.  For the purpose of examination, the limitation is interpreted as -- moving the flexible portion of the chamber in turn by means of the mechanical interface connected to the flexible portion--.
Regarding claim 14, the phrase "e.g.", which is commonly understood to stand for “exempli gratia” which means “for example,” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hein (US 3,297,244).
In regard to claim 1, Hein discloses a centrifugal separation chamber (formed by bowl-shaped member 5 and cap 6) rotatable about an axis (defined by drive shaft 13) and having a variable volume separation space (the interior separation space) therewithin and a port (perforation 24) in fluid communication with the volume for filling and emptying the volume, the chamber including a relatively rigid portion (upper portion 22 and cap 6) proximal to the port which has walls defining a part of the volume and arranged to provide reducing dimensions of the volume toward the port (see Figure 1), the chamber further including a flexible portion (diaphragm 18) distal to the port for providing said variable volume, the flexible portion including a mechanical interface (contact with cone 9) for transmitting movement to the flexible portion to cause said variable volume as cone 9 is moveable by adding fluid through pipe 12.  See col. 1, line 43 through col. 2, line 20; col. 3, lines 10-27 and Figure 1.
In regard to claim 2-3, Hein discloses wherein the rigid portion (upper portion 22 and cap 6) supports the flexible portion (diaphragm 18) as the bead 19 of the diaphragm is clamped between the cap 6 and a flange 20 of the bezel 7.  Further, the rigid portion defines a cross sectional area transverse to the axis which progressively decreases in area closer to the port as the upper portion 22 and cap 6 is shaped to taper toward the port (perforation 24).  See Figure 1 and col. 1, line 69 through col. 2, line 7.
In regard to claim 4, Hein teaches that the flexible portion comprises a membrane (diaphragm 18) which is operable when forced by the mechanical interface with cone 9 to form a shape approximating the inner tapering shape of the rigid portion (see Figure 1) to reduce the chamber volume.  See col. 3, lines 28-44 and Figure 1.
In regard to claim 7, Hein discloses wherein the rigid portion (upper portion 22 and cap 6) and the flexible portion (diaphragm 18) are held together in a fluid tight manner by means of a clamping ring (flange 20) for compressing the flexible member (specifically, the bead 19 of the diaphragm 18) against the rigid portion and having complementary formations which clamp the flexible element between the ring and the rigid portion in a fluid tight manner.  See Figure 1 and col. 1, line 69 through col. 2, line 7.
In regard to claim 8, Hein discloses that the flexible portion (diaphragm 18) can be “formed of rubber or similar material.”  See col. 1, lines 69-71.  Thus, this is viewed to include at least the claimed specie of natural rubber and the other recited synthetic rubbers.
In regard to claim 9, Hein discloses wherein the rigid portion (upper portion 22) is formed from transparent plastics.  See col. 2, lines 44-48.
In regard to claims 10-11, Hein discloses a system which further includes a chamber rotation mechanism (drive shaft 13 is connected to a motor in motor casing 11) which is capable of separating the whole blood within the chamber and a drive (the assembly defined by the cone 9 and pipe 12) for transmitting move having a linear component to the separation chamber via said mechanical interface to cause said varying volume.  It is viewed that the assembly defined by the cone 9 and the pipe 12 is a hydraulic actuator as Hein discusses metering liquid via pipe 12 to cause displacement in the diaphragm.  See col. 1, lines 56-68; col. 3, lines 10-44 and Figure 1.
In regard to claim 12, it is noted that the claim does not require that the drive comprise a mechanical actuator but merely further defines the structure of the mechanical actuator if one is present.  Therefore, the claim does not further limit the structure of the system when a hydraulic actuator, such as the one used by Hein, is present.
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nash et al. (US 8,870,733; hereinafter “Nash”).
In regard to claim 1, Nash discloses a centrifugal separation chamber (device 300) rotatable about an axis (X) and having a variable volume separation space (the interior separation space) therewithin and a port (ports 328 and 327) in fluid communication with the volume for filling and emptying the volume, the chamber including a relatively rigid portion (end cap 315 and barrel 306) proximal to the port which has walls defining a part of the volume and arranged to provide reducing dimensions of the volume toward the port (see Figure 1), the chamber further including a flexible portion (flexible bladder 312) distal to the port for providing said variable volume, the flexible portion including a mechanical interface (for connection to shaft 305) for transmitting movement to the flexible portion to cause said variable volume as the shaft is used to rotate the chamber which provides the force used to compress the bladder as liquid components are expelled therefrom.  See Figures 7-11 and col. 8, line 55 through col. 10, line 11.
In regard to claim 2-3, Nash discloses wherein the rigid portion (end cap 315 and barrel 306) supports the flexible portion (bladder 312) as the bladder is captured in a return fold 339 between a barrel projection 338 and the end cap 315.  Further, the rigid portion defines a cross sectional area transverse to the axis which progressively decreases in area closer to the port as the barrel 306 is shaped to taper toward the port (ports 328 and 327).  See Figure 7 and col. 8, lines 60-64.
In regard to claim 4, Nash teaches that the flexible portion comprises a membrane (bladder 312) which is operable when forced by the mechanical interface to form a shape approximating the inner tapering shape of the rigid portion (see Figures 10 and 11) to reduce the chamber volume.
In regard to claim 5, Nash discloses wherein the chamber includes a discrete conduit (annulus 341) leading to the port 328 at the area which is furthest away from the axis.  See Figure 7 and col. 9, lines 1-10.
In regard to claim 6, Nash discloses a rotatable seal (O-rings 318) adjacent to port (ports 328 and 327) for allowing rotation of the chamber at the same time as a fluid tight connection to a stationary fluid conduit (passages 316 and 317).  
In regard to claim 7, Nash discloses wherein the rigid portion (end cap 315 and barrel 306) and the flexible portion (bladder 312) are held together in a fluid tight manner by means of a clamping ring (return fold 339) for compressing the flexible member against the rigid portion and having complementary formations which clamp the flexible element between the ring and the rigid portion in a fluid tight manner.  See Figure 7 and col. 8, lines 60-64.
In regard to claim 8, Nash discloses that the flexible portion (bladder 312) can be made of silicone rubber.  See col. 10, lines 1-4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nash.
In regard to claim 9, Nash teaches that a portion of material in a different embodiment can be made of a clear material so that the progress of the red blood cell removal can be observed through the outer case.  See col. 4, lines 36-41.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used a clear plastic material to form at least a portion of the rigid portion of the device of Nash such that the movement of the bladder and/or the blood therewithin can be viewed by an operator to enable proper operation thereof.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hein in view of Nash.
In regard to claims 13-15, Hein discloses wherein whole blood is centrifugally separated in the chamber of the device such that components of the whole blood, such as plasma and red blood cells, are separated therefrom.  Hein teaches that the separated components can be transferred through the perforation 24 into an output container defined by wall 25 by means of moving the cone 9 by pumping hydraulic fluid via pipe 12.  See Figure 1 and col. 2, line 55 through col. 3, line 44.
Hein is silent in regard to wherein the transferring occurs through the selective opening of one or more valves.
Nash discloses a similar process of separating whole blood wherein the separated components are transferred out the separation chamber via selective opening of valves formed by O-rings 318 which are operated with ports 328 and 327.  Thus, Nash allows for the selective transfer of separated blood components to one or more output containers via passages 316 and 317.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the valves of Nash with the apparatus and method of Hein for the purpose of enabling the selective and controlled transfer of separated components into output containers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774